DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 06/28/2022, with respect to objections to the claims have been fully considered and are persuasive.  The objections are obviated due to amendments to the claims.  The objections of the claims have been withdrawn. 
Applicant's arguments, see page 8, filed 06/28/2022, with respect to claim interpretation under 35 U.S.C 112(f) have been fully considered but they are not persuasive.  The Applicant argues that the elimination of the usage of the terms “peak pattern detection module”, “vital sign estimating module”, “activity and context detector module”, “concept drift detection module”, and “sensor calibration system” affects claim interpretation under 35 U.S.C 112(f).  The Examiner notes that the Applicant states “Accordingly, the claims should be interpreted to invoke 35 U.S.C 112(f)”.  Given the lead up to that statement, the Examiner ponders whether the Applicant intended to argue that 35 U.S.C 112(f) should not be invoked due to the elimination of those terms.  Either way, the Examiner contends that 35 U.S.C 112(f) claim interpretation continues to be invoked.  The Examiner contends that instead of using the now eliminated terms, the claim uses a processor as the structure to perform the associated functions.  The Examiner points to MPEP 2181(II)(B), which explains that for a computer-implemented 35 U.S.C 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  MPEP 2181(II)(B) further states: “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”  Therefore, 35 U.S.C 112(f) continues to be invoked.  Please see claim interpretation section below.
Applicant’s arguments, see pages 8-13, filed 06/28/2022, with respect to 35 U.S.C 101 rejections have been fully considered and are persuasive.  The Examiner contends that the 35 U.S.C 101 rejection is partially obviated by amendments to the claims.  The Examiner is also persuaded by the Applicant’s reference to Enfish and McRo.  The Examiner is persuaded that the claimed invention solves a technological problem in the technical field of accurately measuring a vital sign using a sensor (see at least page 11 of the Applicant’s remarks).  The 35 U.S.C 101 rejection of claims 1-16 has been withdrawn. 
Applicant’s arguments, see pages 13-18, filed 6/28/2022, with respect to 35 U.S.C 103 rejections have been fully considered and are persuasive.  The 35 U.S.C 103 rejections are obviated by amendments to the claims.  The Applicant argues that Pandia fails to arrive at determining the peak patterns using probability density functions of at least two axes of the sensor signals (see page 14 of remarks).  The Examiner notes that proper written description support for this added limitation is found in paragraphs [0066]-[0067] of the instant specification.  Following further consideration of Pandia, the Examiner is persuaded and agrees.  The Applicant also argues that Pandia fails to arrive at determining and outputting the drift signal indicating changes in at least one of (i) the probability density functions of the at least two axes of the sensor signals, (ii) a joint probability of the at least two axes of the sensor signals, and (iii) a distribution of the peak pattern (page 15 of remarks).  The Examiner disagrees on this point.  The Examiner notes that proper written description support for this added limitation is found in paragraph [0067] of the instant specification.  The Examiner notes that the detection and subtraction of motion data by filtering does read on determining and outputting drift signal indicating changes in a distribution of the peak pattern (see also paragraph [0082] of Pandia).  However, the 35 U.S.C 103 rejections of claims 1-16 have been withdrawn. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are:
“a processor configured to detect a peak pattern in the sensor signals and output a peak prediction signal according to a peak prediction algorithm” in claim 1 (lines 6-8).
“a processor configured to … estimate a vital sign based on the peak prediction signal” in claim 1 (lines 12-13).
“a processor configured to … detect changes in environmental conditions and activity levels of the person and output the context signal indicating the changes in environmental conditions and activity levels of the person” in claim 1 (lines 14-16).
“a processor configured to … detect drift in the estimated vital sign and output the drift signal indicating the drift” in claim 1 (lines 16-17).
“the sensor calibration system being configured to calibrate the at least one sensor based on the drift signal” in claim 2 (lines 2-3).  
“the processor is configured to identify peaks indicating exact timestamps when the heart of the person contracts and/or when blood rushes through the Aorta of the heart” in claim 7 (lines 1-3).
“the processor is configured to detect drift using a hierarchical linear four rates approach” in claim 8 (lines 1-2).
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The area of the disclosure that is used for interpretation of the above claim limitations that invoke 112(f) are listed below.  The references to the disclosure are relied upon to provide sufficient structure for the various detection modules and showcase specific algorithms that allow the detection modules to perform the claimed operations.
Figure 1, elements 104 and 106; Figure 5, element 506; Figure 11; paragraphs [0054], [0063]-[0066]
Figure 1, elements 104 and 106; Figure 5, element 504; Figure 14; paragraphs [0054] and [0072]
Figure 1, elements 104 and 106; Figure 5, element 502; Figure 13; paragraphs [0054] and [0071]
Figure 1, elements 104 and 106; Figure 5, element 508; Figure 10; Figure 12; paragraphs [0054], [0062], [0068]-[0070]
Figure 5, element 512; Paragraphs [0061]-[0062]
Figure 1, elements 104 and 106; Figure 5, element 506; Figure 11; paragraphs [0054], [0058], [0063]-[0066]
Figure 1, elements 104 and 106; Figure 5, element 508; Figure 10; paragraphs [0054], [0062], [0068]-[0070]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “at least one sensor configured to detect at least one vital sign parameter in a person and to output sensor signals indicative of the at least one vital sign parameter, the sensor signals having at least two axes” renders claim 1 (lines 3-5) indefinite.  While the Examiner understands that an accelerometer may produce sensor signals that has two axes, the Examiner is confused how sensor signals from a different “at least one sensor” would produce sensor signals having at least two axes.  The Examiner notes that paragraph [0033] of the instant specification lists different signals and sensors of the invention.  For example, the Examiner is confused how an ECG sensor would produce signals having at least two axes.  
The limitation “detect changes in environmental conditions and activity levels of the person and output the context signal indicating the changes in environmental conditions and activity levels of the person” renders claim 1 (lines 14-16) indefinite.  It is unclear to the Examiner how the processor receives changes in environmental conditions and activity levels with a lack of sensors or at least inputs to the processor.  
Claim 3 recites the limitation "environmental condition" in line 3, whereas environmental condition was already introduced in a claim that claim 3 depends from (claim 1, lines 14-15).  It is unclear whether applicant intended to claim the same or a different environmental condition.  Consider changing to “the environmental condition”.
Claim 3 recites the limitation "activity level" in line 3, whereas activity level was already introduced in a claim that claim 3 depends from (claim 1, line 15).  It is unclear whether applicant intended to claim the same or a different activity level.  Consider changing to “the activity level”.
Claim 8 recites the limitation "drift" in line 2, whereas drift was already introduced in a claim that claim 8 depends from (claim 1, line 19).  It is unclear whether applicant intended to claim the same or a different drift.  Consider changing to “the drift”.
The limitation “detecting at least one vital sign parameter in the person using at least one sensor, the at least one vital sign parameter having at least two axes” renders claim 9 (lines 2-3) indefinite.  While the Examiner understands that an accelerometer may produce sensor signals that has two axes, the Examiner is confused how sensor signals from a different “at least one sensor” would produce sensor signals having at least two axes.  The Examiner notes that paragraph [0033] of the instant specification lists different signals and sensors of the invention.  For example, the Examiner is confused how an ECG sensor would produce signals having at least two axes.  
The limitation “generating a context signal indicative of changes in at least one environmental condition and/or activity level detected using the processor” renders claim 9 (lines 11-12) indefinite.  It is unclear to the Examiner how the processor receives changes in environmental conditions and activity levels with a lack of sensors or at least inputs to the processor.  
Claim 16 recites the limitation "drift" in line 1, whereas drift was already introduced in a claim that claim 8 depends from (claim 9, line 13).  It is unclear whether applicant intended to claim the same or a different drift.  Consider changing to “the drift”.
*All remaining claims are rejected due to their dependency on rejected claims.

Allowable Subject Matter
Claims 1-16 contain potentially allowable subject matter.  The Examiner notes that 35 U.S.C 112 rejections must be overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claims 1 and 9, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Pandia) does not teach or render obvious a processor configured to: detect a peak pattern in the sensor signals and output a peak prediction signal according to a peak prediction algorithm, the peak prediction algorithm being configured to detect the peak pattern based on (i) the sensor signals, (ii) a context signal, and (iii) a concept drift signal, using probability density functions of the at least two axes of the sensor signals (see analogous limitations in claim 1 (lines 6-11) and claim 9 (lines 4-8)).  The Examiner notes that in searching for an additional reference to render obvious this limitation, Lee (U.S PGPub No. 2015/0374240) was found.  Lee teaches that an activity monitor determines whether the current value of a user’s heart rate from a heart rate sensor is correct based on a motion-based heart rate and an associated spread which are determined by a model (abstract).  Lee teaches that the model provides a probability density function (PDF) of the heart rate based on confidence levels of previous heart rate values (abstract).  Lee also teaches (Figure 1C, element 122) a three-axis accelerometer that may provide an analog output signal representing acceleration in one or more directions (paragraph [0036]).  However, Lee teaches that the PDF is of the determined heart rate (see at least Figures 4D-4E and paragraphs [0052]-[0053]).  The Examiner contends that Lee does not teach using probability density functions of the at least two axes of the sensor signals despite teaching a three-axis accelerometer.  The Examiner also notes that Lee does not appear to apply the PDFs to a concept drift signal as is done in the instant application.  Therefore, the Examiner has determined that Lee, the closest prior art found for the instant limitation, does not teach or render obvious the instant limitation.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 1 and 9.  Due to their dependency on independent claim(s) 1 and 9, instant claims 2-8 and 10-16 are also considered to contain potentially allowable subject matter.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792